Title: From Thomas Jefferson to Charles Willson Peale, 6 October 1805
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir
                     
                     Washington Oct. 6. 05.
                  
                  Your favor of Sep. 14. was recieved in due time, and my small Polygraph continuing impracticable for the first half dozen lines, though perfect as to the rest, I have brought it on here to be forwarded to you for correction. it’s size is perfect, & the best possible, not having a hair’s breadth too much or too little. I should prefer however the double spring for holding the paper in place, as more convenient. you will also percieve that one of the pen cases has exfoliated so as not to hold the nib well. I will pray you to make the writing machinery perfect, that constituting the comfort of the machine. As Capt Elwood is expected here in a day or two, & is careful, I will send it by him.
                  I am thankful to mr Hawkins for being mindful of me & sending me one of his portable polygraphs. tho’ I doubt the possibility of making the whole pen as convenient as the moveable point, from the difficulties of adjusting a screw to it, & of leaving the pens in the inkholder when the machine is shut up, yet I adhere to the scripture maxim of ‘proving all things & holding fast that which is good.’ I shall therefore be glad to see Mr. Hawkins’s new contrivance
                  I arrived here two days ago, & found the articles which had been forwarded by capt Lewis. there is a box of minerals which he particularly desired should go to the Philosophical society. there are some articles which I shall keep for an Indian Hall I am forming at Monticello, e.g. horns, dressed skins, utensils &c. and I am now packing up for you the following articles
                  2. skins of the white hare
                  2. skeletons of do.
                  a skeleton of the small or borrowing wolf of the prairies
                  a male & female Blaireau or burrowing dog of the prairies with the skeleton of the female
                  13. red fox skins
                  skins of the male & female antelope with their skeletons.
                  2. skins of the burrowing squirrel of the prairies
                  a living burrowing squirrel of the prairies.
                  a living magpie
                  a dead one preserved.  these are the descriptive words of capt. Lewis.
                  the Blaireau is the badger. it is the first time it has been found out of Europe.
                  the burrowing squirrel is a species of Marmotte
                  I have some doubts whether Capt Lewis has not mistaken the Roe for the Antelope, because I have recieved from him a pair of horns which I am confident are of the Roe (tho’ I never before supposed that animal to be in America) and no Antelope horns came. these you know are hollow, annulated, & single. those of the Roe are bony, solid, & branching. I hope you will have the skeletons well examined to settle this point. you will recieve them in great disorder as they came here, having been unpacked in several places on the road, & unpacked again here before I returned, so that they have probably got mixed. Capt Cormack who sets out for Philadelphia 3. or 4. days hence will take charge of the bag of skins & the Marmot. I am much afraid of the season of torpidity coming on him before you get him. he is a most harmless & tame creature. you will do well to watch Capt Cormack’s arrival at the stage office, that no risks from curiosity may happen to him between his arrival & your getting him. the other articles shall all go by Capt Elwood. Accept affectionate salutations.
                  
                     Th: Jefferson
                     
                  
               